                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS



ANTHONY L. TAYLOR,

                             Petitioner,

            v.                                    CASE NO. 19-3170-SAC

MARTY SAUERS,

                             Respondent.


                          MEMORANDUM AND ORDER

        This matter is a petition for habeas corpus filed under 28 U.S.C.

§ 2254. Petitioner proceeds pro se, and the Court grants leave to

proceed in forma pauperis. The Court has conducted an initial review

of the petition under Rule 4 of the Rules Governing Section 2254 Cases

in the United States District Courts.

       The Court concludes, after a preliminary review of the petition,

that a limited Pre-Answer Response (PAR) is appropriate in this

matter. See Denson v. Abbott, 554 F.Supp. 2d 1206 (D. Colo. 2008).

       Accordingly, the Court will direct respondent to file such a
response limited to addressing the affirmative defense of timeliness

under 28 U.S.C. § 2244(d). If respondent does not intend to raise that

defense, respondent shall notify the Court of that decision in the

PAR.

   Upon the filing of the PAR, petitioner may reply and may provide

any information that may be relevant to the defense identified in that

response.
       IT IS, THEREFORE, BY THE COURT ORDERED petitioner’s motion to

proceed in forma pauperis (Doc. 2) is granted.
     IT IS FURTHER ORDERED that respondent is granted to and including

November 25, 2019, to file a Pre-Answer Response that complies with

this order.

     IT IS FURTHER ORDERED that petitioner is granted to and including

December 30, 2019, to file a reply.

     IT IS SO ORDERED.

     DATED:   This 25th day of October, 2019, at Topeka, Kansas.



                               S/ Sam A. Crow
                               SAM A. CROW
                               U.S. Senior District Judge
